ITEMID: 001-76122
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PREVALNIK v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: David Thór Björgvinsson;John Hedigan
TEXT: 5. The applicant was born in 1970 and lives in Orehova vas.
6. On 20 May 1995 the applicant was injured at work in a lignite mine. The applicant’s employer had taken out insurance with the insurance company ZT.
7. On 4 November 1996 the applicant instituted civil proceedings against his employer and ZT in the Celje Local Court (Okrajno sodišče v Celju) seeking damages in the amount of 1,950,000 SIT (approximately 8,120.00 euros) for the injuries sustained.
Between 20 November 1996 and 3 January 2000 the applicant lodged four preliminary written submissions and/or adduced evidence.
Between 2 September 1997 and 12 November 1999 he made three requests that a date be set for a hearing.
Of the three hearings held between 26 November 1998 and 20 January 2000 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert. The court also sought an additional opinion from the appointed expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 24 February 2000.
8. On 10 March 2000 the applicant’s employer and ZT appealed to the Celje Higher Court (Višje sodišče v Celju).
On 6 December 2000 the court allowed the ZT’s appeal in part, amended the judgment and remitted the case to the first-instance court for re-examination.
The judgment was served on the applicant on 27 December 2000.
9. During the re-examination proceedings, between 2 February 2001 and 4 April 2001, the applicant made two requests that a date be set for a hearing.
Between 7 February 2001 and 6 June 2002 he lodged four preliminary written submissions and/or adduced evidence.
Of the three hearings held between 12 June 2001 and 6 June 2002 none was adjourned at the request of the applicant.
During the proceedings the court appointed a medical expert.
At the last hearing the court decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 17 June 2002.
10. On 27 June 2002 the applicant appealed the Celje Higher Court.
On 18 September 2003, the second-instance court dismissed his appeal. The judgment was served on the applicant on 8 October 2003.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
